DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is written in response to the amendment filed 03/08/2021
Claims 21-39 are presented for examination
This action is Non-Final

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 21-23, 25, 26, 30, 31, 33 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Badertscher (DE 202006002564) in view of Eckman (US 2014/0263690).

21, 22: Badertscher discloses a transportable modular container system comprising: a container module (system including transport system, container and adjustable support) including a reservoir 10 configured to hold a fluid;

an adjustable support 12 for the container module, removably securable to a load area 22 of a freight carrying transport 14 and reciprocatingly adjustable between proximate and distal positions (fig. 1 and 2), the container module being located relatively closer to the load area in the proximate position than in the distal position, and wherein a zone (space beneath tank 10 and load area 22) for secondary freight is defined between the container module and the load area when the adjustable support is in the distal position and removably secured to the load area of the freight carrying transport; and

a fluid flow control module 62 for controlling fluid flow of the fluid between an external reservoir and the container module reservoir (pg. 4, ll. 134-146).

Badertscher fails to disclose a removable flow module. Eckman teaches the removable and slidable fluid flow control module 200 releasably connectable to the container module 100 and provided with a mounting formation for releasably mounting the control module to the freight carrying transport [0023]. It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the valves of Badertscher to the adjustable properties of Eckman in order to accommodate each tank when transporting multiple and different liquids.



25: Badertscher discloses the transportable modular container system of claim 21, wherein the adjustable support 12 is removably securable to the load area 22 of a freight carrying transport 14 in the proximate and in the distal position by means of a securing means 28 (pg. 3, ll. 96-100).

26: Badertscher discloses the transportable modular container system of claim 25, wherein the container module includes a lifting formation for lifting of the container module and thereby facilitate reciprocal adjustment of the adjustable support between the proximate and the distal position (pg. 3, ll. 96-100; fig. 1 and 2).

30, 31: Badertscher discloses the transportable modular container system of claim 21, wherein the container module reservoir includes a shut-off valve 62, 64 arrangement for allowing charging or discharging of the fluid, the valve arrangement comprising a passage, the lowest point of which corresponding to a base of the container module reservoir and extending sideways from the container module reservoir to a valve, rendering the base of the container module reservoir as the lowest extremity of the container module reservoir and thereby maximising the zone for secondary freight (fig. 4 and 6).

33: Badertscher discloses the transportable modular container system of claim 31, wherein the container module reservoir includes a recessed manhole, the recessed manhole comprising elements selected from the group of a cover 66 (pg. 4, ll. 147-53).
 
35: Badertscher discloses the transportable modular container system of claim 21, wherein the container module is configured to carry and charge heated fluid freight, the container module reservoir 10 including a first reservoir for receiving the heated fluid freight, and a second reservoir for receiving a heating fluid, and the removable fluid flow control module is configured 

Badertscher fails to disclose a removable flow module. Eckman teaches the removable and slidable fluid flow control module 200 detachably connectable to an external natural gas reservoir [0023]. It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the valves of Badertscher to the adjustable properties of Eckman in order to accommodate each tank when transporting multiple and different liquids.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Badertscher (DE 202006002564) in view of Eckman (US 2014/0263690) in view of Huang (US 2017/0174425).

24: Badertscher- Eckman fails to disclose pivoting support. Huang teaches the transportable modular container system of claim 23, wherein the struts 9 are capable of being removably fixed to the container module by means of a pivot for adjusting the support between the proximate and the distal position, the struts releasably securable in the proximate and distal positions through a locking means ([0019]; fig. 1). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the lifting connection of Badertscher- Eckman to include the pivot strut of Huang in order to allow for easy collapsing and storage of the overall system.

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Badertscher (DE 202006002564) in view of Eckman (US 2014/0263690) in view of Westlind (US 2017/0036182).

27: Badertscher-Eckman discloses the claimed invention as applied to claim 26 but fails to disclose slots for a forklift. Westlind teaches the transportable modular container system 20 of claim 26, wherein the lifting formation is in the form of forklift slots 28. It would have been . 

Claims 37-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Badertscher (DE 202006002564) in view of Eckman (US 2014/0263690) in view of Kinsey (US 2012/0138630).

37-39: Badertscher-Eckman discloses the claimed invention as applied to claim 21 but fails to disclose a charging system. Kinsey teaches the transportable modular container system of claim 21, wherein the insulated and stackable container module reservoirs 10/65 includes a valve arrangement 82 for allowing charging or discharging of the fluid, the valve arrangement comprising a passage, the lowest point of which corresponding to a base of the container module reservoir and extending sideways from the container module reservoir to a valve, rendering the base of the container module reservoir as the lowest extremity of the container module reservoir and thereby maximising the zone for secondary freight ([0002],[0033], [0035]; fig. 1, 4, 6). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the container of Badertscher-Eckman to include the valve system of Kinsey in order to safely remove and insert liquids from the container.

Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Badertscher (DE 202006002564) in view of Eckman (US 2014/0263690) in view of Young (US 9,885,484).

36: Badertscher-Eckman discloses the claimed invention as applied to claim 35 but fails to disclose a burner. Young teaches the transportable modular container system of claim 35, wherein the second reservoir 18 includes a burner 24 for combustion of the natural gas (col. 2, ll. 62-67; col. 3, ll. 1-13; fig. 1). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify Badertscher-Eckman to include the burner of Young in order to assist in heating the contents of the main reservoir.

Allowable Subject Matter
Claims 28, 29, 32 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but in view of the amendment the search has been updated, new prior art has been identified and applied, and a new rejection has been made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672.  The examiner can normally be reached on Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/RAVEN COLLINS/Examiner, Art Unit 3735      

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735